Citation Nr: 1031783	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hammertoe 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran presented testimony before the undersigned Veterans 
Law Judge in a videoconference hearing in October 2007.  A 
transcript of the hearing is associated with the claim folder.

The case was previously before the Board in April 2008 and 
January 2009, and was remanded each time for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives, and the Board 
may proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has a bilateral hammertoe disability which is shown 
by competent medical evidence to be causally related to active 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hammertoe are 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  To rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to service, 
and (2) that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA meets both of 
these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

The Veteran is seeking service connection for a bilateral 
hammertoe disability, which he contends was caused by wearing 
combat boots that were too small.  Service treatment records show 
that he reported a history of foot trouble during his induction 
physical examination in March 1968.  His feet were examined and 
found to have full range of motion and no abnormalities.  In 
August 1968, the Veteran was seen with complaints of flat feet 
and frequent blisters on his left foot.  In November 1969, he 
reported a history of pain in his feet that had worsened during 
basic training.  He also stated that he had dropped a steel beam 
on his foot one year earlier.  He was diagnosed with degenerative 
arthritis of the talonavicular joint in his right foot and put on 
a limited duty profile.  The examining physician stated that the 
condition had existed prior to service.  The medical report does 
not discuss the condition of the Veteran's toes.  

The Veteran underwent a VA examination in May 1970.  He was found 
to have good tarsal mobility in each foot, and no toe deformity 
was noted.  During a VA examination of his feet in January 1974, 
he was found to have hammertoe deformity bilaterally.  The 
examiner noted that, with plantar flexion, "the extensor tendons 
of the toes tighten considerably and create the hammertoe 
deformity."  The Veteran underwent a VA orthopedic examination 
in March 1977, in which dorsal calluses were present on the 
second, third, and fourth toes bilaterally, as well as mild 
plantar calluses beneath the heads of the second and fourth 
metatarsals bilaterally.  VA outpatient treatment records reflect 
that dorsal and plantar calluses were present in February 1994.  

The Veteran was afforded a VA examination of his feet in October 
2003.  He reported that his foot pain began during service when 
he had to wear tight-fitting boots.  The examiner diagnosed 
degenerative arthritis of the right foot and bilateral pes 
planus, but he stated that there were no calluses or hammertoes.  

The claims file contains private treatment records dated between 
November 2003 and September 2004.  The Veteran reported a 36-year 
history of pain in his toes with weight bearing.  In August 2004, 
he was found to have mild deformity of the second, third, and 
fourth toes bilaterally, which were in a slight claw shape.  In 
September 2004, there were semi-reducible contractures of the 
lesser digits 2 through 5 bilaterally with prominent metatarsal 
heads, and hammertoes were diagnosed.  The claims file also 
includes an October 2007 letter from the Veteran's private 
podiatrists which states that he has painful hammertoes that the 
Veteran attributes to wearing tight footwear.  The doctors state 
that "there is no question that wearing short shoes for an 
extended time can cause contracted hammer toes."  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his feet in April 2009.  The Veteran 
reported that he had been active in sports prior to service and 
had no problems with his feet.  The examiner reviewed the claims 
folder and noted the history of painful feet and hammertoes 
diagnoses.  The Veteran reported persistent pain in his feet that 
is worsened with prolonged standing, and he stated that he is no 
longer able to participate in sports.  On examination, there were 
moderately severe hammertoe deformities of the second through 
fifth toes bilaterally, with fixed difficulties of the distal and 
proximal interphalangeal joints which could not be passively 
corrected.  There was also flexible flexion deformity of the 
metatarsophalangeal joint of the second through fifth toes which 
could be passively corrected.  Hammertoe deformity was also seen 
on x-ray.  The examiner diagnosed bilateral hammertoe deformity 
in the second through fifth toes.  He stated that the evidence 
does not clearly and unmistakably show that a toe disorder 
existed prior to service.  Based on the examination, the 
Veteran's reported history, and his review of the claims file, 
the examiner concluded that it is at least as likely as not that 
hammertoe disability had its onset during service.  

Based on the foregoing evidence, the Board finds that service 
connection is warranted for bilateral hammertoe disability.  
While the evidence shows that the Veteran reported a history of 
"foot problems" prior to service, this appears to reference an 
earlier injury to the talonavicular joint and flat feet, which 
were noted during service.  The Veteran did not report a 
preexisting toe disability, and no abnormalities of his toes were 
noted at entry.  Further, the April 2009 VA examination included 
that examiner's opinion that there was no clear and unmistakable 
evidence that a toe disorder existed prior to service.  
Therefore, with respect to the claimed disability, the 
presumption of soundness applies.  Wagner, 370 F.3d at 1089.  

Furthermore, the medical evidence of record indicates it is at 
least as likely as not that the Veteran's toe disability began 
during service.  Although the VA examiner based his opinion in 
part on the history reported by the Veteran, a medical opinion 
may not be disregarded solely on the rationale that it was based 
on a history given by the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  The Veteran is competent to describe the 
conditions he encountered in service, and nothing in the record 
contradicts his claim of experiencing foot pain in service due to 
ill-fitting boots.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  The Board cannot reject, or find nonprobative, lay 
evidence simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  The Board has no 
reason to doubt his credibility and finds that the medical 
opinion is not based on inaccurate information.  

In summary, the evidence establishes that the Veteran has a 
current toe disability which is shown by competent medical 
evidence to be at least as likely as not causally related to 
service.  Affording the Veteran the benefit of the doubt, all of 
the elements of a service connection claim are met.  Accordingly, 
service connection for bilateral hammertoe disability is granted. 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.   



ORDER

Service connection for bilateral hammertoe disability is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


